Citation Nr: 1646100	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to February 1967, with Reserve service thereafter.

This matter comes to the Board of Veterans' Appeals (Board) from June 2010 and February 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of service connection for Meniere's disease and hypertension on a direct basis.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2013.  A transcript of the hearing has been associated with the claims file. 

The Board remanded the claim in September 2014 for additional evidentiary development.  

In a March 2015 rating decision, the RO granted service connection for Meniere's disease.  This action resolved the claim for service connection for Meniere's disease previously on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).


FINDING OF FACT

Hypertension did not have its clinical onset in service and is not otherwise related to active duty; hypertension was not exhibited within the first post service year and is not related to service or to his service-connected DM.  



CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify with regard to the claim of service connection for hypertension was satisfied by a letter dated on December 10, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 384.  The claims file contains the Veteran's service treatment records (STRs); his post-service reports of private and VA treatments; as well as VA examinations in June 2011, and October 2014 with an addendum in December 2014.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran appeared at a February 2013 Board hearing, and made arguments why service connection was warranted for hypertension.  In September 2014, the Board remanded the claim to obtain a VA examination addressing the etiology of the Veteran's hypertension.  In October 2014 and December 2014, pursuant to the Board's remand instructions, the agency of original jurisdiction (AOJ) obtained VA opinions.  In March 2015, the AOJ issued a supplemental statement of the case, continuing to deny the hypertension claim. 

The Board therefore finds that there has been substantial compliance with the Board's prior remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died 

from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101 (2), (24); 38 C.F.R. § 3.6 (a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

Certain chronic diseases, to include cardiovascular disorders such as hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post-service (1 year for hypertension), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran's STRs do not document any complaints, findings, or diagnoses related to hypertension.  A March 1963 enlistment report of medical examination indicates a blood pressure reading (BP) of 116/70, a May 1966 extension of enlistment report of medical examination documents a BP of 108/68, and a February 1967 separation report of medical examination shows a BP of 108/72.  Further, during the Veteran's period in the Reserves, treatment records reflect a BP of 114/68 in March 1982, 100/80 in October 1985, 110/82 in August 1986, 110/74 in January 1987, 118/84 in June 1986, 128/70 in May 1988, 118/82 in June 1991, and 118/82 in November 1992.

An August 1997 VA examination report reflects a diagnosis of mild diastolic hypertension but no further details.

A June 2011 general medical VA examination report documents that the Veteran was first diagnosed with hypertension in 1997, and with DM in 2009.  The VA examiner noted that the Veteran took continuous medication to control his hypertension and that the Veteran reported that he was diagnosed with elevated blood pressure in 1977.  He opined that the hypertension was not a "complication" of the DM, given that hypertension was diagnosed 12 years prior to DM.  The examiner also opined that the Veteran's hypertension was not aggravated by his DM.

During his February 2013 Board hearing, the Veteran testified that he was first diagnosed with hypertension in 1968 by a private physician, and that he first started taking medication in 1969.  However, the private physician's treatment records are unavailable.

An October 2014 VA examination report reflects that the Veteran was first diagnosed with hypertension in 1997 and that he took continuous medication.  The Veteran reported that he was first diagnosed with hypertension in the early 1970s.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in service because his STRs did not show that the Veteran had hypertension while in service, nor that he had abnormal elevated blood pressures.  Further, the examiner noted that the Veteran's blood urea nitrogen (BUN) and creatine levels had been normal since 1997, and that there was no evidence that the Veteran had any kidney disease that caused his hypertension.

A December 2014 addendum opinion clarified that the Veteran's hypertension was not caused or aggravated by his DM.  The examiner noted that the Veteran's BUN and creatine levels had been normal since 1997, and that there was no evidence that the Veteran had any kidney disease that could cause the hypertension.  Further, the examiner noted that the Veteran had had a diagnosis of hypertension long before his DM. 

As an initial matter, the Board finds that the Veteran currently has hypertension.  However, the Board finds that the Veteran does not have any in-service diagnosis of hypertension, nor is there a medical nexus opinion linking his current hypertension to service.  Specifically, the evidence shows that the Veteran's BP during service was 116/70 at the time of his enlistment, and 108/68 at separation.  In addition, he was not treated for or diagnosed with hypertension while in service or during his time in the Reserves.  Thus, hypertension was not shown in service.

With respect to the post-service medical records, the first clinical evidence of hypertension was in August 1997, 30 years after the Veteran was discharged from service.  Such is clearly well beyond the one-year post-discharge period for establishing service connection for hypertension on a presumptive basis.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Nevertheless, the Veteran also contends that his DM caused or aggravated his hypertension.  However, the June 2011 and December 2014 VA examiners noted that the Veteran was diagnosed with hypertension in 1997, and with DM in 2009, 12 years later.  Further, the October 2014 and December 2014 opinions stated that the Veteran's BUN and creatine levels had been normal since 1997, which did not indicate any kidney disease that could cause or aggravate his hypertension.  

The Veteran is competent to claim that he was told he had hypertension proximate to service; however, his claims in this regard are inconsistent.  In June 2011, the Veteran reported that hypertension was diagnosed in 1997; during his February 2013 Board hearing, the Veteran stated that he was first diagnosed with hypertension in 1968 and given medication in 1969; and in October 2014, he reported that he first had hypertension in the early 1970s.  A March 1973 VA Medical Center (MC) report contains no mention of hypertension; it was indicated that the Veteran was not taking any drug.  During an August 1997 VA examination, the Veteran described his medical history and did not mention hypertension or taking medication to control blood pressure.  Hypertension was diagnosed based on elevated blood pressure readings during that examination.  When taking into consideration the inconsistent statements by the Veteran and the clinical record that does not support his claim, the Board finds the Veteran's statements that he had hypertension prior to August 1997 are not reliable.

Finally, to the extent that the Veteran claims a medical relationship between his hypertension and his service and/or his service-connected DM, such attempt must fail, as he simply is not competent to provide an opinion on such a matter.  The etiology of the Veteran's current hypertension is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Board acknowledges that a lay person may be competent to report his or her own symptoms or other matters within his or her personal knowledge, as well as to opine on certain medical matters, such as those perceived through the senses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  Here, however, the specific matter of the etiology of the Veteran's hypertension is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran is not shown to have any medical training or clinical expertise to determine the etiology of hypertension, and he is not competent to render a probative (i.e., persuasive) opinion on the medical 

matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard do not constitute competent evidence on this point, and, thus, have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection for hypertension must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for hypertension, to include as secondary to his service-connected DM, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


